Citation Nr: 0335097	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for diabetes mellitus type 
2, as due to exposure to herbicides (Agent Orange) during 
service.



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Newark, New 
Jersey which, denied service connection for diabetes mellitus 
type 2. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.

A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), the 
veteran was never advised of the laws and regulations 
applicable to the VCAA, and the potential impact this law 
might have on his claim.  This violation of due process must 
be addressed before the Board can take further action in this 
claim.  Furthermore, the RO never informed the veteran of the 
evidence that VA would obtain on his behalf.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court concluded that "Both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary." 

The veteran contends that he was exposed to herbicides either 
as a result of his presence in Vietnam while on a temporary 
duty assignment, or while stationed at Eglin Air Force Base, 
in Florida.  To support his claim, he submitted service 
personnel records showing his presence at Eglin in the 
1960's.  On September 30, 2003, VA circulated an information 
sheet addressing Agent Orange exposure.  In pertinent part, 
the document states:

As we have previously announced, the 
Department received a listing from the 
Defense Department of locations outside 
of Viet Nam where Agent Orange was used 
or tested over a number of years.

A meeting was held with DoD to get 
additional information.  The information 
we currently have gives periods of time, 
locations and chemicals used.  It does 
not contain units involved or individual 
identifying information.  We are 
requesting this information from DoD.

Continue to contact the 211 staff with 
claims that you have for Agent Orange 
exposure outside of Viet Nam.  Such 
claims should be developed for proof of 
exposure.

Because the file was transferred to the Board in late 2002, 
prior to the issuance of this information sheet, no 
development has been undertaken in this regard.   

In the veteran's substantive appeal, which was received at 
the Board of Veterans' Appeals in November 2002, he requested 
a personal hearing before a local hearing officer at the 
Newark, New Jersey VARO.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  See 
38 C.F.R. §§ 3.103(c), 3.2600(c) (2002).

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran has 
been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), he should be given the 
opportunity to respond.

2.  The RO should schedule the veteran 
for a personal 
hearing at the RO before a RO hearing 
officer.

3.  Pursuant to the September 30, 2003 
VA Information Sheet, any development 
required by that document is to be 
undertaken by the RO.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be 
furnished a supplemental statement of 
the case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal 
precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




